Bloodworth, J.
1. The alleged newly discovered evidence is merely cumulative and impeaching, and its only effect would be to impeach the witnesses for the State; and it is settled by a number of decisions of this court that, even “ though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the ease, if the sole effect of the evidence would be to impeach the witness a new trial will not be granted.” Key v. State, 21 Ga. App. 795 (1) (95 S. E. 269), and citations.
2. The verdict is not without evidence to support it, and the trial judge having exercised the discretion which the law vests in him alone on motions for new trial where there is a conflict in the evidence, by declining to grant a new trial, this court must of necessity hold that there is no merit in the general grounds of the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.